Exhibit 10.1

 

DIVERSIFIED RESTAURANT HOLDINGS, INC.

PERFORMANCE BONUS PLAN

 

 

1.     Purpose of the Plan

 

The purpose of the Plan is to advance the interests of the Company by providing
an incentive in the form of a cash bonus award to certain key executives of the
Company, thereby motivating such employees to attain performance goals
articulated under the Plan.

 

2.     Definitions

 

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:

 

(a)     Award: A cash bonus award granted pursuant to the Plan, the payment of
which shall be contingent on the attainment of Performance Goals with respect to
a Performance Period, as determined by the Committee pursuant to Section 6(a).

 

(b)     Code: The Internal Revenue Code of 1986, as amended, or any successor
thereto.

 

(c)     Committee: The Compensation Committee of the Board of Directors of the
Company.

 

(d)     Company: Diversified Restaurant Holdings, Inc., a Nevada corporation.

 

(e)     Participant: An employee of the Company who is selected by the Committee
to participate in the Plan pursuant to Section 4 of the Plan.

 

(f)      Performance Criteria. The performance criteria upon which the
Performance Goals for a particular Performance Period are based, which may
include (i) financial results for the Company as a whole or a business unit,
such as net earnings or net income (before or after taxes); earnings per share;
net revenues; gross revenues; net operating profit (before or after taxes) and
earnings before or after taxes, interest, depreciation and/or amortization
(EBITDA) and (ii) criteria related to the growth in restaurants (either in the
aggregate or by type of restaurant). The Committee may also establish individual
goals for a Participant relating to his or her individual performance.

 

(g)     Performance Goals. The goals selected by the Committee, in its
discretion, to be applicable to a Participant for a Performance Period.
Performance Goals shall be based upon one or more Performance Criteria.
Performance Goals may include a threshold level of performance below which no
Award will be paid and levels of performance to which specified percentages of
the Target Award will be paid and may also include a maximum level of
performance above which no additional Award amount will be paid.

 

(h)     Performance Period: The period for which performance is calculated,
which unless otherwise indicated by the Committee shall be the Company's fiscal
year, which commences on January 1 and ends on December 31.

 

(i)      Plan: The Diversified Restaurant Holdings, Inc. Performance Bonus Plan,
as set forth herein and as it may be amended from time to time.

 

 
 

--------------------------------------------------------------------------------

 

 

(j)     Target Award. The target award payable under the Plan to a Participant
for a particular Performance Period, expressed as a percentage of the
Participant's base salary. In its discretion, the Committee may specify a target
award as a fixed dollar amount.

 

3.      Administration

 

The Plan shall be administered by the Committee or such other persons designated
by the Committee. The Committee shall have the authority to select the employees
to be granted Awards under the Plan, to determine the size and terms of an
Award, to modify the terms of any Award that has been granted, to determine the
time when Awards will be made, to establish Performance Goals in respect of such
Performance Periods and to determine whether such Performance Goals were
attained. The Committee is authorized to interpret the Plan, to establish, amend
and rescind any rules and regulations relating to the Plan, and to make any
other determinations that it deems necessary or desirable for the administration
of the Plan. The Committee may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated. The Committee shall have the right to
deduct from any payment made under the Plan any federal, state or local income
or other taxes required by law to be withheld with respect to such payment. The
Committee may delegate to one or more employees of the Company the authority to
take actions on its behalf pursuant to the Plan.

 

4.      Eligibility and Participation

 

The Committee shall designate those persons who shall be Participants for the
Performance Period. Participants shall be selected from among the employees of
the Company who are in a position to have a material impact on the results of
the operations of the Company.

 

5.      Terms of Awards

 

(a)    Determination of Target Awards. Prior to or reasonably promptly after the
commencement of each Performance Period, but no later than the 90th day of the
Performance Period, the Committee, in its sole discretion, shall establish the
Target Award for each Participant, the payment of which shall be conditioned on
the achievement of the Performance Goals for the Performance Period.

 

(b)    Determination of Performance Goals and Performance Formula. Prior to, or
reasonably promptly following the commencement of each Performance Period, but
no later than the 90th day of the Performance Period, the Committee, in its sole
discretion, shall establish in writing the Performance Goals for the Performance
Period and shall prescribe a formula for determining the percentage of the
Target Award that may be payable based upon the level of attainment of the
Performance Goals for the Performance Period. The Performance Goals shall be
based on one or more Performance Criteria, each of which may carry a different
weight, and which may differ from Participant to Participant.

 

6.      Payment of Awards

 

(a)    Determination of Awards; Certification. Following the completion of each
Performance Period, the Committee shall determine the extent to which the
Performance Goals have been achieved or exceeded. If the minimum Performance
Goals established by the Committee are not achieved, then no payment will be
made. To the extent that the Performance Goals are achieved, the Committee shall
determine the extent to which the Performance Goals applicable to each
Participant have been achieved and shall then determine, in accordance with the
prescribed formula, the amount of each Participant's Award.

 

 
2 

--------------------------------------------------------------------------------

 

 

(b)     Form and Timing of Payment. Except as otherwise provided herein, as soon
as practicable following the Committee's determination pursuant to Section 6(a)
for the applicable Performance Period, each Participant shall receive a cash
lump sum payment of his or her Award less required withholding. In no event
shall such payment be made later than 2 1/2 months after the end of the
Performance Period. Except as otherwise provided in Section 6(c), no Award shall
be paid to any Participant who is not actively employed by the Company on the
date the Awards are paid.

 

(c)     Termination of Employment. If a Participant dies, retires on or after
age 60, is assigned to a different position or is granted a disability leave of
absence, or if the Participant's employment is otherwise terminated (except with
cause by the Company, as determined by the Committee in its sole discretion)
during the Performance Period, a pro rata share of the Participant's award based
on the period of actual participation may, at the Committee's sole discretion,
be paid to the Participant after payment of an Award has been approved by the
Committee if it would have become earned and payable had the Participant's
employment status not changed.

 

7.       Amendments or Termination

 

The Committee may amend, alter or discontinue the Plan, but no amendment,
alteration or discontinuation shall be made that would impair any of the rights
or obligations under any Award theretofore approved for payment under Section
6(a) to a Participant under the Plan without such Participant's consent.

 

8.       No Right to Employment

 

Neither the Plan nor any action taken hereunder shall be construed as giving any
Participant or other person any right to continue to be employed by or perform
services for the Company, and the right to terminate the employment of or
performance of services by any Participant at any time and for any reason is
specifically reserved to the Company.

 

9.       Nontransferability of Awards

 

An Award shall not be transferable or assignable by the Participant otherwise
than by will or by the laws of descent and distribution.

 

10.     Reduction of Awards

 

(a)     General. Notwithstanding anything to the contrary herein, the Committee
or the Chief Executive Officer, in its, his or her sole discretion (but subject
to applicable law), may reduce any amounts payable to any Participant hereunder
in order to satisfy any liabilities owed to the Company by the Participant.

 

(b)     Sarbanes-Oxley Act. In the event the Board determines that a significant
restatement of the Company's financial results or other Company metrics for any
of the three prior fiscal years for which audited financial statements have been
prepared is required and (i) such restatement is the result of fraud or willful
misconduct and (ii) the Participant's Award amount would have been lower had the
results or metrics been properly calculated, the Committee has the authority to
obtain reimbursement from any Participant responsible for the fraud or willful
misconduct resulting in the restatement. Such reimbursement shall consist of the
portion of any Award previously paid that is greater than it would have been if
calculated based upon the restated financial results or metrics.

 

 
3 

--------------------------------------------------------------------------------

 

 

(c)     Other Clawback. An Award shall also be subject to any "clawback" policy
that is adopted or implemented by the Company to comply with applicable law,
including but not limited to the Dodd-Frank Act.

 

11.     Miscellaneous Provisions

 

The Company is the sponsor and legal obligor under the Plan and shall make all
payments hereunder. The Company shall not be required to establish any special
or separate fund or to make any other segregation of assets to ensure the
payment of any amounts under the Plan, and the Participants' rights to the
payment hereunder shall be no greater than the rights of the Company's unsecured
creditors. All expenses involved in administering the Plan shall be borne by the
Company.

 

12.     Choice of Law

 

The Plan shall be governed by and construed in accordance with the laws of the
State of Nevada applicable to contracts made and to be performed in the State of
Nevada.

 

13.     Intent and Interpretation

 

The Plan is intended, and shall be interpreted, to provide compensation that is
exempt from Code Section 409A under the short-term deferral rule. The Company
does not warrant that the Plan will comply with Code Section 409A with respect
to any Participant or with respect to any payment, however. In no event shall
the Company nor any director, officer, or employee of the Company be liable for
any additional tax, interest, or penalty incurred by a Participant as a result
of the Plan’s failure to satisfy the requirements of Code Section 409A, or as a
result of the Plan’s failure to satisfy any other requirement of applicable tax
laws.

 

14.     Effectiveness of the Plan

 

The Plan shall be effective as of March 7, 2013, the date it was approved by the
Board of Directors.

 

 

 

4